Title: To Alexander Hamilton from John F. Hamtramck, 25 January 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Fort Wayne [Territory Northwest of the River Ohio] January 25, 1799. “It Gives me a singular pleasure to have an opportunity of Congratulating you on the choice that the President and Senate have made in the appointment of the Inspector General of the Army. America will see once more those Military talents which formerly were confined in their execution to too small a Compass; now Diffuse themselves into every Department of the Profession, and Display themselves on a much larger scale —and the Pupil under your tuition will rejoice in having an opportunity of making himself perfect in the Art of War. I hope my Dear General that you will not give a wrong interpretation to my pen it is not flattery, it is the real sentiments I have always entertained of your abilities since I had the honor of serving under your immediate Command, and on the occasions I have proclaimed them to the Western Army. Long and long have I wished to introduce those principles you taught me, and much do I wish to see Duty done à la Hamilton. it is but a few Days ago since I returned from the army on the Mississippi: General Wilkinson having been an eye witness to the Decline of my Health, has permitted me to Return to this place, and has Recommended to the secretary of war to Give me the General Command of the Post on the lakes what will be done about it I know not. But it is absolutely necessary for the good of Service that Such a Commission Should exist with Some person.…”
